283 S.W.3d 595 (2008)
In re Vance Benton ROLLINS, Arkansas Bar No. 75108.
No. 08-448.
Supreme Court of Arkansas.
April 24, 2008.
PER CURIAM.
Upon the initiation of his petition, by recommendation of the Supreme Court Committee on Professional Conduct, and in lieu of further disciplinary proceedings and disbarment, we hereby accept the sworn petition and voluntary surrender of law license of Vance Benton Rollins, Pine Bluff, Arkansas to practice law in the State of Arkansas. Mr. Rollins's name shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.